UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6384



JOE DAVID BARNARD,

                                              Plaintiff - Appellant,

          versus


GREENVILLE FAMILY COURT; AMY C. SUTHERLAND,
Chief Administrative Judge,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (CA-03-3427-8-20BI)


Submitted: April 29, 2004                      Decided:   May 6, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe David Barnard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Joe David Barnard appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).       We have reviewed the record and find no

reversible error.      Accordingly, we affirm on the reasoning of the

district court. See Barnard v. Greenville Family Court, No. CA-03-

3427-8-20BI (D.S.C. Nov. 26, 2003).           We deny Barnard’s motion for

appointment of counsel. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -